Citation Nr: 1030235	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952.  
He was the recipient of the Combat Infantryman Badge and the 
Purple Heart.  The Veteran died in April 2000.  The appellant is 
his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.   

This case was remanded by the Board in November 2006 as well as 
in July 2009 for additional development and now returns to the 
Board for appellate review.  As will be discussed herein, the 
Board finds that the agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

The Board notes that, during the course of her appeal, the 
appellant requested hearings before a Decision Review Officer 
(DRO) and a Veterans Law Judge sitting at the RO.  In August 
2005, the appellant's representative informed VA that she wished 
to cancel her DRO hearing request and, in June 2006, she advised 
VA that she wished to withdraw her request for a Board hearing.  
Therefore, the appellant's hearing requests are considered 
withdrawn.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran died in April 2000.  While the Veteran's death 
certificate did not list an immediate cause of death, an April 
2000 New York police report reflected that the Veteran went into 
cardiac arrest at his residence and died.

3.  At the time of his death, the Veteran was service-connected 
for residuals of a gunshot wound to the right hand, evaluated as 
30 percent disabling; schizophrenic reaction, catatonic, in 
remission, evaluated as 10 percent disabling; and malaria, 
evaluated as zero percent disabling.

4.  Competent and persuasive evidence of record indicates that 
multiple heart disorders began many years after service, were not 
the result of service or any incident of service, and were not 
shown to be secondary to any of the Veteran's service-connected 
disabilities.  

5.  Competent and persuasive evidence of record does not show 
that any of the Veteran's service-connected disabilities 
contributed substantially or materially to his death, combined to 
cause death, or aided assistance to the production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute to the Veteran's death.  38 U.S.C.A. §§ 101(16), 
101(32), 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.1(y), 3.5(a), 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
entitlement to service connection for the cause of the Veteran's 
death, § 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision in August 2002 on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007) (quoting Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006)).

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The VCAA duty to notify was satisfied by way of letters sent to 
the appellant by the AOJ in April 2001, January 2004, December 
2006, May 2007, April 2008, and July 2009, that addressed all 
notice elements.  The letters informed her of what evidence was 
required to substantiate the claim, to include providing proper 
notice under Hupp, and of her and VA's respective duties for 
obtaining evidence.  The December 2006 letter also provided 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date, in accordance 
with Dingess/Hartman, supra.  Therefore, the appellant was 
provided the content complying notice to which she was entitled.  
Pelegrini, 18 Vet. App. at 122.  The appellant's claim was then 
readjudicated, and a supplemental statement of the case was 
issued in February 2010.  Moreover, the appellant has neither 
alleged nor demonstrated any prejudice with regard to the content 
or timing of the notice.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

Therefore, adequate notice was provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination or opinion when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In August 2009, the National Personnel Records Center (NPRC) 
notified the AOJ that the Veteran's original service personnel 
records had been damaged in a catastrophic fire in 1971 at NPRC 
and were moldy and brittle and could not be mailed.  Instead, 
NPRC provided VA with photocopies of the Veteran's available 
service personnel records.  The Board points out that there is a 
heightened obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, such 
as this, in which records are presumed to have been or were 
destroyed while the file was in the possession of the government.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the appellant's claim has been undertaken with this duty in 
mind.

First, the AOJ has obtained service treatment records, service 
personnel records, private treatment records, and VA treatment 
records.  The appellant submitted written statements discussing 
her contentions as well as VA and private treatment records.  

VA medical opinions with respect to the issue on appeal were 
obtained in March 2009 and January 2010.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinions 
obtained in this case are adequate to decide the claim, as they 
were predicated on a full review of the Veteran's claims file.  
Each opinion considers all of the pertinent evidence of record, 
to include private treatment records, VA treatment records, and 
the statements of the appellant, and provides a rationale for the 
opinions stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  

As such, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim and remand for additional development is not warranted.  
Therefore, the Board finds that there has been substantial 
compliance with the November 2006 and July 2009 remand orders 
such that no further action is necessary in this regard.  See 
D'Aries, supra.

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA will pay dependency and 
indemnity compensation to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a 
claim where service connection was not established for the fatal 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the fatal disorder had been incurred in 
or aggravated by service.  The Board must determine whether the 
fatal disorder should have been service-connected.  38 C.F.R. § 
3.312 (2009).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the service-connected disability was 
either the principal or contributory cause of the veteran's 
death.  38 C.F.R. § 3.312 (2009).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  38 
U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312(a) (2009).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes of 
death, or be etiologically related to the cause of death.  38 
C.F.R. § 3.312(b) (2009).

A service-connected disability will be considered as the 
contributory cause of death when that the disability contributed 
substantially or materially to death, combined to cause death, or 
aided assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, with debilitating effects and 
general impairment of health to an extent that would render the 
person materially less capable of resisting the effects of other 
disease or injury primarily causing death.  38 C.F.R. § 3.312(c) 
(2009).

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 
359 (1995); 38 C.F.R. § 3.312(c)(1).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  

For certain chronic disorders, such as arteriosclerosis and 
cardiovascular-renal disease, including hypertension, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The phrase "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force 
during a period of war or under circumstances which the Secretary 
finds to have been comparable to the circumstances under which 
persons have generally been forcibly detained or interned by 
enemy governments during periods of war.  VA is bound to accept 
the findings of the appropriate service department that a person 
was a POW during a period of war, unless a reasonable basis 
exists for questioning them.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).

During the pendency of the appellant's appeal, the regulations 
governing service connection on a presumptive basis for former 
prisoners of war (POW) were amended.  Specifically, effective 
October 7, 2004, such provisions now provide for presumptive 
service connection for atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia) where a 
veteran is a former POW and such disease manifested to a degree 
of 10 percent or more at any time after discharge or release from 
active military, naval, or air service, even though there is no 
record of such disease during service.  69 Fed. Reg. 60089 
(October 7, 2004); 38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
The Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, 
the Federal Circuit held that lay evidence may also be competent 
to establish medical etiology or nexus.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009);    see also 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant contends that the Veteran's physical and mental 
injuries incurred during his military service ultimately led to 
his death.  Additionally, she alleges that the Veteran's service-
connected psychiatric disability caused him to mistrust doctors 
such that he would not seek medical treatment for later medical 
conditions, to include heart problems, until they became very 
serious.  The Board notes that the appellant has also alleged 
that, while the Veteran was serving in combat in Korea, he went 
missing in action on September 5, 1950, and was held as a POW.

Service treatment records, to include a June 1948 entrance 
examination report, showed normal cardiovascular findings.  The 
Veteran was hospitalized in September and October 1949, receiving 
treatment for acute and severe, catatonic type schizophrenic 
reaction with deep insulin and electroshock therapy.  An October 
1949 electrocardiogram report revealed normal findings.  In 
December 1950, the Veteran was treated for a perforating gunshot 
wound to the right hand without artery or nerve involvement and 
with sustained fracture through the shaft of the middle 
proxphalanx.  Additional records detailed that he was treated for 
malaria in September and October 1951.  The Veteran's April 1952 
separation examination report showed normal findings except for a 
right hand scar.  

Service personnel records contained multiple Battle Casualty 
Reports dated in September 1950.  The first report showed the 
Veteran was missing in action in Korea as of September 5, 1950.  
It was further indicated that he was missing in action against 
the enemy approximately three miles north of Pohang, South Korea, 
with no further information available.  However, an additional 
report detailed that he returned to duty on September 6, 1950.  
In addition, the Veteran was noted to be absent without leave 
(AWOL) from December 25, 1950, to January, 2, 1951.

A post-service June 1952 VA examination report showed normal 
cardiovascular findings.  A June 1952 clinical record detailed 
findings of catatonic schizophrenic reaction with psychosis in 
remission.    

Additional VA treatment notes dated from 1979 to 1999 showed 
treatment for multiple medical conditions, including non-insulin 
dependent diabetes mellitus, hypertension, myocardial infarction, 
diabetic neuropathy, psoriasis, bilateral pleural effusions, 
congestive heart failure, chronic renal insufficiency, peripheral 
vascular disease with claudication, degenerative arthritis of the 
left foot, mild degenerative disc disease of the lumbar spine, 
abdominal aortic aneurysm, hiatal hernia, cerebral vascular 
disease, right hand war injury with contracture, and osteoporosis 
of the hands.  While VA chest X-ray reports dated in June 1991, 
November 1992, and July 1995 did not show any pleural, pulmonary, 
mediastinal, or cardiac pathology, reports dated in February and 
March 1994 showed borderline enlarged heart with slight 
congestion.   

Multiple VA tests dated in July 1996 revealed extensive plaque 
formation in bilateral common carotid bulb and internal carotid 
arteries, diffuse atherosclerotic disease in the right common 
carotid artery, stenosis and complete occlusion of left internal 
carotid artery, and cerebral and cerebellar atrophy.  A January 
1999 VA carotid Doppler report listed an impression of left 
internal carotid artery occlusion.  In August 1999, the Veteran 
received inpatient treatment for anterolateral and septal 
myocardial infarction, congestive heart failure, hypertension, 
and diabetes mellitus.  VA chest X-ray reports dated in August 
1999 revealed findings of bilateral pleural effusions and 
cardiomegaly with congestive heart failure.  Culture results 
dated in August 1999 and January 2000 showed findings of 
klebsiella pneumonia as well as diphtheroids and staphylococcus 
epidermidis, respectively.  

Private treatment records dated in September 1999 showed 
treatment for a heart disorder.  A September 1999 discharge 
summary detailed that the Veteran had a history of non-insulin 
dependent diabetes mellitus, coronary artery disease, 
hypertension, hypercholesterolemia, and an August 1999 myocardial 
infarction.  It was further noted that he had a recent history of 
transient ischemic attack with slurred speech and was admitted to 
the VA hospital where he underwent a cardiac catheterization 
(showing coronary artery disease and carotid stenosis) and blood 
cultures (positive for Klebsiella pneumonia).  In September 1999, 
the Veteran underwent a left carotid endaterectomy and an off 
pump single coronary artery disease bypass grafting.  

Additional VA treatment notes dated in 2000 showed continued 
treatment for coronary artery disease, hypertension, high 
cholesterol, diabetes mellitus, mycotic nails with asceptic 
onychoreduction, chronic renal insufficiency, stable abdominal 
aortic aneurysm, cerebral vascular disease, hiatal hernia, right 
hand injury, and status post bilateral eye surgery. 

At the time of his death, the Veteran was service-connected for 
residuals of a gunshot wound to the right hand, evaluated as 30 
percent disabling; schizophrenic reaction, catatonic, in 
remission, evaluated as 10 percent disabling; and malaria, 
evaluated as zero percent disabling.   

The Veteran's April 2000 death certificate does not list a cause 
of death but noted that his death was entirely due to natural 
causes.  However, a New York police report reflects that the 
Veteran went into cardiac arrest at his residence and died in 
April 2000.  It was further noted that the Veteran was pronounced 
dead on arrival by emergency medical services, had a history of 
heart condition, and the body was released to a funeral home. 

In June and July 2003 statements, the appellant indicated that 
the Veteran died of a heart attack and asserted that the 
Veteran's service-related disabilities contributed to his death 
years later from a heart attack.  She further discussed his in-
service treatment for a right hand wound, a psychiatric 
condition, and malaria.  The appellant noted that the Veteran was 
in constant pain as well as suffered from mental illness, 
coronary artery disease, diabetes, and hypertension, succumbing 
to those ailments in April 2000.  She indicated that the Veteran 
had told their son that he experienced chest pain shortly after 
discharge, believed that he had a heart attack in the early 
1970's, and waited many years before disclosing that he suffered 
from mental illness.  She further alleged that the Veteran's 
service-connected psychiatric disability caused him to mistrust 
doctors such that he would not seek medical treatment for later 
medical conditions.

In March 2007, the appellant submitted newspaper articles that 
discussed a study of World War II and Korea male veterans.  
Results from the study suggested that veterans with symptoms of 
posttraumatic stress disorder (PTSD) are at a greater risk of 
heart attacks as they age.   

In a March 2009 VA medical opinion, the examiner, a VA physician, 
noted that the Veteran was service-connected for catatonic 
schizophrenia and a hand injury.  He first indicated that the 
Veteran's service-connected schizophrenic reaction did not cause 
his nonservice-connected heart problems, which the appellant 
alleged resulted in his death.  He further opined that such 
service-connected disabilities did not cause, aggravate, 
accelerate, or play any role and did not have any debilitating 
effects and general impairments on the Veteran's health, or in 
developing his heart condition, diabetes, and hypertension.  The 
examiner further indicated that the Veteran's schizophrenia and 
hand condition did not represent risk factors for 
atherosclerosis, diabetes, hypertension, or coronary artery 
disease.

In September 2009, the appellant submitted Western Union 
telegrams from the Secretary of the Army that informed the 
Veteran's family that he was missing in action in Korea as of 
September 5, 1950, and had been slightly wounded in action in 
Korea on October 31, 1950.  

In a January 2010 VA addendum medical opinion, the same VA 
physician who composed the March 2009 opinion noted that that he 
had again reviewed the Veteran's claims file and medical records.  
He indicated that he cannot definitely state the Veteran's cause 
of death, as the death certificate did not list a cause of death.  
While he noted that evidence of record showed the Veteran went 
into cardiac arrest and died at home and was treated for coronary 
artery disease, congestive heart failure, hypertension, and 
diabetes before his death, the Veteran's exact cause of death was 
unclear.  He further opined that the Veteran's service-connected 
malaria did not contribute to his death (did not play any role in 
his death, did not contribute substantially or materially to the 
cause of death, did not combine to cause death, did not aid or 
lend assistance to the production of death, was not casually 
connected to death, did not cause debilitating effects and 
general impairment of health to the extent that it rendered him 
materially less capable of resisting the effects of his heart 
problems, and was not of such severity as to have a material 
influence in accelerating death in the event that such service-
connected disability was progressive or debilitating).




Analysis

As an initial matter, the evidence of record does not establish 
that the Veteran was a former POW, as there was no probative 
documentation establishing POW status.  Service personnel records 
simply showed the Veteran was deemed missing in action for one 
day in Korea in September 1950, returning to service the very 
next day, and did not reflect that he was forcibly detained or 
interned in the line of duty by an enemy or foreign government, 
an agent of either, or by any hostile force.  Thus, the 
provisions of 38 C.F.R. § 3.309(c) allowing for presumptive 
service connection for a former POW do not apply.

Further, there is no factual basis in the record that any heart 
disorder diagnosed after service was incurred during service, or 
manifested as a chronic disease within a year thereafter, or for 
many years after his discharge from service.  Service treatment 
records did not reflect any abnormal cardiovascular findings 
during service.  Post-service medical evidence of record first 
showed findings of heart symptomatology many years after the 
Veteran's separation from active service in 1952.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also does not include any medical 
evidence or opinion even suggesting a medical nexus between any 
heart disorder diagnosed post-service and his active military 
service, and neither the appellant nor her representative has 
identified or even alluded to the existence of any such opinion.  
Thus, there is no basis upon which to conclude that any heart 
disorder was incurred in or aggravated during military service, 
including on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

The appellant had also contended that the Veteran's service-
connected disabilities were a contributory cause of his death.  
Thus, the Board will now consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  

In this case, it is uncontroverted that the Veteran was receiving 
VA compensation benefits for right hand gunshot wound residuals, 
catatonic schizophrenic reaction, and malaria at the time of his 
death.  Post-service treatment records also clearly show that the 
Veteran was treated for multiple heart disorders until his death 
by cardiac arrest in April 2000.  However, persuasive and 
competent evidence of record does not indicate that the Veteran's 
service-connected disabilities were a contributory cause of his 
death.

The Board finds the most probative evidence of record to be the 
medical opinions rendered by the VA physician in March 2009 and 
January 2010.  The VA physician provided detailed opinions 
concerning whether the Veteran's service-connected disabilities 
were a contributory cause of his death after thoroughly reviewing 
his claims file.  Based on such review, the VA physician opined 
that the Veteran's service-connected disabilities, to include 
right hand gunshot wound residuals, catatonic schizophrenic 
reaction, and malaria, did not cause or substantially contribute 
to the cause of the Veteran's death.  Significantly, the record 
also does not include any medical evidence or opinion even 
suggesting a medical nexus between the Veteran's service-
connected disabilities and his cause of his death, and neither 
the appellant nor her representative has identified or even 
alluded to the existence of any such opinion.  

Under these circumstances, the Board concludes that the March 
2009 and January 2010 VA physician's findings constitute the most 
probative (persuasive) evidence on the question of whether the 
Veteran's service-connected disabilities were a contributory 
cause of his death.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence.") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).

The newspaper clippings submitted by the appellant in 2007 
clearly emphasized that results from the study suggested that 
veterans with symptoms of PTSD are at a greater risk of heart 
attacks as they age.  The Board notes that medical treatise 
evidence can, in some circumstances, constitute competent medical 
evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports and analyses).  
Nevertheless, the Court has held that medical evidence that is 
speculative, general, or inconclusive in nature cannot support a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the 
newspaper clippings discussing the study are general in nature 
and do not specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.

The appellant has also asserted several theories linking the 
Veteran's service-connected disabilities to his cause of death as 
well as asserting the continuity of his heart symptomatology 
since service discharge.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

	As noted above, the appellant has indicated that the Veteran 
continued to experience heart symptomatology since service 
discharge.  In determining whether statements submitted by a 
claimant are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that the appellant's report that 
the Veteran had a history of heart symptomatology since service 
discharge, while competent, is nonetheless not credible, as it is 
inconsistent with the other evidence of record.  Post-service 
medical evidence does not reflect any findings related to the 
heart for many years following separation from active service.  
In this regard, the Board notes that X-rays did not reveal 
cardiac pathology until 1994 and the Veteran was not treated 
extensively for heart problems until the late 1990's.  Thus, to 
the extent that she contends that this condition had existed 
since service, the Board simply does not find the appellant to be 
credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a 
finder of fact, the Board, when considering whether lay evidence 
is satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  Therefore, 
continuity of heart symptomatology has not been established, 
either through medical evidence or through the appellant's 
statements.

The Board also finds that the appellant is not competent to 
provide an opinion that the Veteran's service-connected 
disabilities were a contributory cause of his death.  While the 
Board reiterates that the appellant is competent to report the 
Veteran's symptoms she observed as they come to her through her 
senses, these are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who examined the Veteran during his lifetime or 
who provided a medical opinion after reviewing the entire record, 
including service records obtained and associated with the claims 
file.  As discussed above, the Board has determined that the 
March 2009 and January 2010 opinions of the VA physician are more 
probative given his medical training and extensive review of the 
claims folder.  Thus, the Board attaches greater probative weight 
to the clinical findings and medical opinions discussed at length 
above than to the lay statements submitted by the appellant.  

Although the Board is sympathetic to the appellant's assertions, 
fully understands her position, and by no means wishes to 
minimize the service the Veteran provided, the claim for service 
connection for the Veteran's cause of death must be denied for 
the foregoing reasons.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


